UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6982



MALCOLM MAXWELL RYIDU-X,

                                              Plaintiff - Appellant,

          versus



MARYLAND DIVISION OF CORRECTION; WILLIAM W.
SONDERVAN, Commission of Corrections; THOMAS
R. CORCORAN, Warden, Maryland Correctional
Adjustment Center,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-692-WDQ)


Submitted:   October 14, 2004             Decided:   October 20, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Maxwell Ryidu-X, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Malcolm Maxwell Ryidu-X appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Ryidu-X v. Maryland Div. of Corr., No. CA-02-692-WDQ

(D. Md. filed May 13, 2004 & entered May 14, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -